FILED
                             NOT FOR PUBLICATION                              JUN 27 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL F. ALCAIN,                                 No. 08-71728

               Petitioner,                        Agency No. A070-075-955

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Miguel F. Alcain, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the BIA’s finding that Alcain failed to

establish past persecution because the threats he received in the Philippines did not

rise to the level of persecution. See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir.

2000) (threats unaccompanied by additional mistreatment did not amount to

persecution). Substantial evidence also supports the BIA’s finding that Alcain’s

fear of future persecution was not objectively reasonable. See Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003). Accordingly, Alcain’s asylum claim fails.

      Because Alcain did not meet the lower burden of proof for asylum, his claim

for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, Alcain failed to challenge the BIA’s denial of his CAT claim in his

opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues in the opening brief not supported by argument are deemed

abandoned).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71728